 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEBRA L.,                                          Case No.: 20-CV-42 JLS (BGS)
12                                     Plaintiff,
                                                        ORDER DENYING MOTION TO
13   v.                                                 PROCEED IFP
14   COMMISSIONER OF SOCIAL
     SECURITY                                           (ECF No. 3)
15
                                     Defendant.
16
17
18          Plaintiff Debra L. has filed a Complaint seeking judicial review of the Social
19   Security Administration’s denial of Plaintiff’s disability claim (ECF No. 1) and a Motion
20   for Leave to Proceed in Forma Pauperis (“IFP”) (“Mot.,” ECF No. 3). For the reasons set
21   forth below, the Court DENIES Plaintiff’s Motion to Proceed IFP with leave to pay the
22   filing fee.
23          Under 28 U.S.C. § 1915(a), the Court may authorize a plaintiff to pursue a case
24   without payment of the filing fee. Whether an affiant has satisfied § 1915(a) falls within
25   “the reviewing court[’s] . . . sound discretion.” California Men’s Colony v. Rowland, 939
26   F.2d 854, 858 (9th Cir. 1991), rev’d on other grounds, 506 U.S. 194 (1993). A party need
27   not “be absolutely destitute” to proceed IFP. Adkins v. E.I. DuPont de Nemours & Co.,
28   335 U.S. 331, 339 (1948). “Nonetheless, a plaintiff seeking IFP status must allege poverty

                                                    1
                                                                               20-CV-42 JLS (BGS)
 1   ‘with some particularity, definiteness, and certainty.’” Escobedo v. Applebees, 787 F.3d
 2   1226, 1234 (9th Cir. 2015) (citing United States v. McQuade, 647 F.3d 938, 940 (9th Cir.
 3   1981). “An affidavit in support of an IFP application is sufficient where it alleges that the
 4   affiant cannot pay the court costs and still afford the necessities of life.” Id. “But, the same
 5   even-handed care must be employed to assure that federal funds are not squandered to
 6   underwrite, at public expense, either frivolous claims or the remonstrances of a suitor who
 7   is financially able, in whole or in part, to pull his own oar.” Temple v. Ellerthorp, 586 F.
 8   Supp. 848, 850 (D. R.I. 1984)
 9           Here, the IFP application indicates the total amount that Plaintiff “expect[s] [she]
10   will continue to receive each month” is $5,876.93. (Mot. at 3.) She indicates she has
11   $1,437.19 in checking accounts. (Id. at 4.) And, the total of her monthly debts and
12   obligations is between $5,051.94 and $5,251.94.1 (Id. at 8–9.) The amount of money
13   Plaintiff indicates she expects to continue to receive on a monthly basis exceeds her
14   monthly debts and obligations by more than $600 to $800. Additionally, among Plaintiff’s
15   monthly debts and obligations is $400 for recreation.
16           Based on this information, the Court finds Plaintiff has not shown she cannot pay
17   the court costs and still afford the necessities of life. The amount of money Plaintiff
18   indicates she expects to receive on a monthly basis exceeds her expected monthly debts
19   and obligations by enough that she could pay the one-time filing fee without impacting her
20   regular expenses. Additionally, her debts and obligations include at least one item that is
21   not a necessity of life and could be foregone or reduced to pay the filing fee.
22   ///
23   ///
24   ///
25
26
27   1
      The Court list’s Plaintiff’s financial obligations as a range because it is not clear if Plaintiff’s obligations
     under Question No. 9 includes the $200 per month she contributes to supporting her son, listed under
28   Question No. 8, or if this is an additional obligation.

                                                            2
                                                                                                  20-CV-42 JLS (BGS)
 1                                        CONCLUSION
 2         Accordingly, IT IS HEREBY ORDERED that:
 3         1.     Plaintiff’s Motion to Proceed IFP (ECF No. 3) is DENIED;
 4         2.     Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE for failure
 5   to prepay the filing fee mandated by 28 U.S.C. §1914(a); and
 6         3.     Plaintiff is GRANTED thirty (30) days from the date on which this Order is
 7   electronically docketed to pay the entire $400 statutory and administrative filing fee.
 8          IT IS SO ORDERED.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                 20-CV-42 JLS (BGS)
